Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 4 January 2021.  Claims 1, 4-10, 13-16, 19-22, 24-25, 28-31, 34-37, 39-40, 43-45 have been amended.  Claims 1-45 are pending and have been considered below.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 13 is objected to because Claim 13 depends from dependent Claim 8, but Claim 13 is separated from Claim 8 by dependent Claim 12 which depends from dependent Claim 11 and Claim 11 does not depend from Claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9, 10, 14, 15, 16, 17, 19, 24, 25, 29, 30, 31, 32, 34, 39, 40, 44, 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matthew Leacock et al. (US 2009/0288007 A1).

Claim 1. Matthew Leacock discloses a method for monitoring a collaboration system including 
at least one node in a network having an interactive workspace display, a "connection handle" is a pointer or identifier used to establish a network connection with a communicant, resource, or service on a network node, wherein a "network communication" can include any type of information (e.g., text, voice, audio, video, electronic mail message, data file, motion data stream, and data packet) that is transmitted or otherwise conveyed from one network node to another network node over a network connection (P. 0033), a "communicant interaction" is an action between a communicant and another network entity, which may include 
configured for displaying views of a collaboration workspace, synchronous conferencing refers to communications in which communicants participate at the same time and encompasses all types of networked collaboration technologies (P. 0034), a "virtual area" (also referred to as an "area" or a "place") is a representation of a computer-managed space or scene (P. 0039) a "virtual environment" is a representation of a computer-managed space that includes at least one virtual area and supports realtime communications between communicants (P. 0041) A "zone" is a region of a virtual area that is associated with at least one switching rule or governance rule that specifies a connection or disconnection of one or more realtime data sources and one or more realtime data sinks subject to one or more conditions precedent (P. 0042) See also Figs. 4 and 5, The virtual environment is used by communicants to engage in synchronous conferencing
including graphical objects distributed at virtual coordinates in the collaboration workspace, the virtual area may include an "object" (also sometimes referred to as a "prop") representing any type of discrete element (P. 0046) and a graphical representation of a communicant, each of the prop and the graphical representation of the communicant described by spatial properties, wherein the spatial properties of the graphical representation of the communicant may be changed to move the communicant, for example, to be adjacent to a prop (P. 0053), the virtual area instance may correspond to an abstract (non-geometric) virtual space that is defined with respect to abstract coordinates (P. 0140) See also Figs. 4 and 5, The virtual area may correspond to an abstract virtual space defined by abstract coordinates and the spatial properties of the props and communicants are defined within this virtual coordinate space
on the interactive workspace display, the synchronous conferencing encompasses all types of networked collaboration technologies (P. 0034), in response to selection of a communicant-selectable table prop displayed in the virtual area, initiating a file share session between the communicants (P. 0053), and communicants may view the contents of a shared file by selecting the graphical representation of the shared file (P. 0065) communicants , comprising 
receiving messages from the at least one node identifying events including user interaction with the interactive workspace display, a "connection handle" is a pointer or identifier used to establish a network connection with a communicant, resource, or service on a network node, wherein a "network communication" can include any type of information (e.g., text, voice, audio, video, electronic mail message, data file, motion data stream, and data packet) that is transmitted or otherwise conveyed from one network node to another network node over a network connection (P. 0033) when a communicant is transmitting text chat data to another network node, a hand graphic is present, and when a communicant is typing on the keyboard, the hand graphic is presented a flashing (P. 0062) a communicant may transmit an invitation displayed in a pop-up message to another communicant to join the user in a respective zone (P. 0092) Messages include messages between communicants as well as other types of network communications;
mapped to a graphical object having virtual coordinates in the collaboration workspace, the spatial visualization includes graphical representations of the communicants in spatial relation to a graphical representation of the virtual area configured in accordance with context configuration data (P. 0006) each interaction record describes the context of an interaction between a pair of communicants, wherein the communications application and the synchronous conferencing server together provide a platform for creating a spatial visualization context that enhances realtime communications between communicants operating on the network nodes (P. 0050) the spatial visualization includes a graphical representation of each of the communicants in spatial relation to a graphical representation of a virtual area … during the current communication session, the communications application depicts visual cues in the spatial visualization that show current communication states of the communicants (P. 0051) the platform stores context configuration data including a description of all props in the virtual area including the positions of the props and their respective states (e.g., associations between a prop and data files that were shared in the virtual area) (P. 0076) As communicants interact with other communicants, the spatial relations between the , 
accumulating, a log of entries representing events identified in the messages, a synchronous conferencing server (network infrastructure service environment) interfaces with a database to store and retrieve interaction records that describe the context of interactions between pairs of communicants (P. 0050, Fig. 1) a log of events captures the interactions of the communicants in the virtual area and the log of events is stored in a database (P. 0052) in interaction records (P. 0073) The log of events contains the interaction records which are stored in a database accessed by the synchronous conferencing server, 
where an entry in the log of entries which identifies an event comprises data specifying virtual coordinates of a location within the collaboration workspace to which an interaction with the interactive workspace display is mapped, interaction records include contexts of interactions between communicants in the virtual area (P. 0073) wherein the context data describes the positions of the props in the virtual area from a preceding communications session , 
data identifying a type of interaction, interaction records include contexts of interactions between communicants in the virtual area including references to files shared and data streams (e.g. text chat entries, audio and video data streams) shared or recorded in one or more prior communication sessions (P. 0073), 
the graphical object associated with the interaction, the state of a communicant is indicated by a graphical representation (P. 0054) the (communication) states of the networked communicants are represented by visual cues; the visualizations in the virtual area include props that provide visual cues that reveal the states of various communication channels over which the communicants are , and 
a time of the interaction, an interaction record contains start and end times of the interactions (P. 0075), the application sharing event description has the timestamp associated with the event (P. 0115); 
assigning classifications to entries in the log according to the data identifying a type of interaction, a log of event descriptions that describe respective events involving interactions of the communicants in the virtual area is presented on the display in contextual association with elements of the spatial visualization of the current realtime communication ; and 
displaying a graphical construct as a function of the classifications of the entries in the log of entries, the graphical depiction of viewscreen is changed depending on whether or not an active application sharing session is occurring (P. 0064, Figs. 4 and 5) after a data file has been shared by the communicant, the state of the table changes from having a clear table surface to having a graphical representation of a data file on the table surface (P. 0065, Figs. 4 and 5) a visual association between respective ones of the event descriptions in the log and elements of the spatial visualization of the current realtime communication session is depicted on the display; a respective label may be associated with each of one or more of the event descriptions, where the label has a respective visual appearance that matches a visual element of the graphical representation of the communicant .

Claim 2. Matthew Leacock discloses the method of claim 1, and Matthew Leacock further discloses the classifications are assigned according to relative timing of the interactions with interactions represented by other entries, an interaction record contains start and end times of the interactions (P. 0075), the application sharing event description has the timestamp associated with the event (P. 0115) performing a query on the relationship database and presenting the results on the interaction database records in a sorted order based on most recent interactions and frequency of contacts whom a communicant has met in which virtual areas, as well as sorts of who the communicant has met with regardless of virtual area and sorts of the virtual areas the communicant frequents most often, the .

Claim 4. Matthew Leacock discloses the method of claim 1, and Matthew Leacock further discloses the method further including receiving metadata associating events in the log with interactive workspace displays at which the interactions identified in the events are detected, and further assigning classifications to the events according to the interactive workspace display, the platform retrieves context configuration data that includes a log of interactions that are associated with the virtual area (FIG. 7, block 82) that includes data that is extracted from the interaction records, which describe the contexts of interactions between communicants in the virtual area (P. 0073, Fig. 7), context data describing an end state of the preceding communications session in the virtual area, including the positions and states of the props in .

Claim 9. Matthew Leacock discloses the method of claim 1, and Matthew Leacock further discloses the graphical construct represents the log of entries for an organization according to the time of the interaction and the classifications of the events, the log of event descriptions include: text of a chat conversation between the communicants in the virtual area; a description of a data file shared by a communicant in the virtual area; and a description of an application shared by a communicant in the .

Claim 10. Matthew Leacock discloses the method of claim 1, and Matthew Leacock further discloses the graphical construct represents the log of entries for a team according to the time of the interaction and the classifications of the events, the log of event descriptions include: text of a chat conversation between the communicants in the virtual area; a description of a data file shared by a communicant in the virtual area; and a .

the messages are received according to a message protocol identifying events for interactions detected on a part of the workspace being rendered on the interactive workspace display, for addition to the log of entries; and parsing the messages according to the message protocol to produce entries for the log of entries, the log of event descriptions include: text of a chat conversation between the communicants in the virtual area (P. 0052) the spatial metaphor visualizations may be applied to any type of instant messaging platform such as AOL Instant Messenger, MSN Messenger, Yahoo! Messenger, Google Talk, and Skype (P. 0078) and displays a chat history including a list of entries typed remotely by two or more networked communicants with an indication of which user made a particular entry and at what time relative to other communicant's entries (P. 0086) queries on the relationship database may be combined with queries on contact history data generated for interactions with contacts using a communication system (e.g., Skype, Facebook, and Flickr) that is outside the domain of the network infrastructure service environment (P. 0139).

Claim 15. Matthew Leacock discloses the method of claim 14, and Matthew Leacock further discloses the message protocol comprises message formats carrying parameters for an application program interface API, the API including parameters and procedures to render parts of the workspace on interactive workspace displays, the .

Claim(s) 16, 17, 19, 24-25, 29, 30 is/are directed to system (comprising: a network node, including memory) claim(s) similar to the method claim(s) of Claim(s) 1, 2, 4, 9-10, 14, 15 and is/are rejected with the same rationale.

Claim(s) 31, 32, 34, 39-40, 44, 45 is/are directed to product (comprising: non-transitory computer readable memory; and a machine readable data structure stored in the memory) claim(s) similar to the method claim(s) of Claim(s) 1, 2, 4, 9-10, 14, 15 and is/are rejected with the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5, 6, 7, 8, 18, 20, 21, 22, 23, 33, 35, 36, 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Leacock et al. (US 2009/0288007 A1) in view of Van Wie et al. (US 2010/0142542 A1).

Claim 3. Matthew Leacock discloses the method of claim 1, but Matthew Leacock does not disclose the classifications include a plurality of categories, including create events, curate events, review events, present events, and administration events, as disclosed in the claims.  However, Matthew Leacock discloses a user may share (present) a document (P. 006).  In the same field of invention, Van Wie discloses a user may share a document (P. 0083) identifying files created by a .  Therefore, considering the teachings of Matthew Leacock and Van Wie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the classifications include a plurality of categories, including create events, curate events, review events, present events, and administration events with the teachings of Matthew Leacock.  One would have been motivated to combine the classifications include a plurality of categories, including create events, curate events, review events, present events, and administration events with the teachings of Matthew Leacock so as to accommodate a more comprehensive set of user events in the context of collaborative conferencing to allow Matthew Leacock to be more flexible to meet the needs of a plurality of users.

Claim 5. Matthew Leacock and Van Wie disclose the method of claim 3, and Matthew Leacock further discloses method further including receiving metadata associating events in the log with users of the interactive workplace display associated with the interactions and further assigning classification to the events according to users of the interactive workspace display, the platform retrieves context configuration data that includes a log of interactions that are associated with the virtual area (FIG. 7, block 82) that includes data that is extracted from the interaction records, which describe the contexts of interactions between communicants .

Claim 6. Matthew Leacock and Van Wie disclose the method of claim 5, but Matthew Leacock does not disclose the metadata associating events in the log with users comprises scheduling information linking the interactive workspace displays and the users, as disclosed in the claims.  However, Matthew Leacock further discloses .  In the same field of invention, Van Wie discloses the personal information manager software application includes an electronic mail task, a calendar task, and contact management task and each of these tasks is defined as a separate section and is associated with a respective connection object; the section corresponding to the electronic mail task, for example, may be associated with a connection object that specifies that when reading an electronic message sent to or sent from any of the contacts in a designated work group, the PRT framework should connect to a specified virtual area associated with the work group and export presence information to ones the contacts in the work group who are not currently in the virtual area (P. 0249) That is, a calendar application would be associated with a specific connection object and a specific virtual area and when calendar events occur, a connection is made to a specific virtual area.  Therefore, considering the teachings of Matthew Leacock and Van Wie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the metadata associating events in the log with users comprises scheduling information linking the interactive workspace displays and the users with the teachings of Matthew Leacock and Van Wie.  One would have been motivated to combine the metadata associating events in the log with users comprises scheduling information linking the interactive workspace displays and the users with the teachings of Matthew Leacock and Van Wie so as to accommodate 

Claim 7. Matthew Leacock and Van Wie disclose the method of claim 5, and Matthew Leacock further discloses the metadata associating events in the log with users comprises conferencing information linked to the interactive workspace display and the users, synchronous conferencing refers to communications in which communicants participate at the same time and encompasses all types of networked collaboration technologies (P. 0034), a "virtual area" (also referred to as an "area" or a "place") is a representation of a computer-managed space or scene (P. 0039) where the virtual area is for conferencing (P. 0079) Since the event and interaction logs are related to conferencing, then the log information comprises conferencing information.

Claim 8. Matthew Leacock and Van Wie disclose the method of claim 5, and Matthew Leacock further discloses the metadata associating events in the log with users comprises a number of users participating in the collaboration workspace at the time of the interaction, retrieve a log of interactions between communicants associated with the virtual area (P. 0073), generates a visualization of the current realtime communication session in the virtual area in association with the historical log, the spatial visualization that is generated includes a graphical representation of each of the communicants in spatial relation .

Claim(s) 18, 20, 21, 22, 23 is/are directed to system (comprising: a network node, including memory) claim(s) similar to the method claim(s) of Claim(s) 3, 5, 6, 7, 8 and is/are rejected with the same rationale.

Claim(s) 33, 35, 36, 37, 38 is/are directed to product (comprising: non-transitory computer readable memory; and a machine readable data structure stored in the memory) claim(s) similar to the method claim(s) of Claim(s) 3, 5, 6, 7, 8 and is/are rejected with the same rationale.

Claim(s) 11, 12, 26, 27, 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Leacock et al. (US 2009/0288007 A1) in view of Vikramaratne (US 2019/0108271 A1).

Claim 11. Matthew Leacock discloses the method of claim 1, but Matthew Leacock does not disclose determining a category score using a weighted combination of classifications of events according to the time of interaction, as disclosed in the claims.  performing a query on the relationship database and presenting the results on the interaction database records in a sorted order based on most recent interactions and frequency of contacts whom a communicant has met in which virtual areas, as well as sorts of who the communicant has met with regardless of virtual area and sorts of the virtual areas the communicant frequents most often, the sorting used to automate certain tasks, such as, permitting communicants who have visited a particular virtual area more than a threshold number of times to enter without knocking by default, or allowing communicants who were present in an area at a particular time to modify and delete files created by another communicant who was present in the same area at the same time (P. 0139) The heuristics clearly take into account the classification of the event or interaction and the timing of the event or interaction according to being sorted, or ranking, which is analogous to weighting the events and interactions according to classification and timing.  In the same field of invention, Vikramaratne discloses interaction events include, for example, authoring, editing, viewing, sharing, commenting (P. 0002) a system for summarizing collaboration activities from streams of collaboration events (P. 0022) by generating a plurality of scored candidate summary pages comprising summaries in the form of grouped interaction events and presenting a higher scoring .  Therefore, considering the teachings of Matthew Leacock and Vikramaratne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining a category score using a weighted combination of classifications of events according to the time of interaction with the teachings of Matthew Leacock.  One would have been motivated to combine determining a category score using a weighted combination of classifications of events according to the time of interaction with the teachings of Matthew Leacock in order to provide a measure of the relevance of an event or activity so that a user may be notified of activities that are most pertinent to the user (Vikramaratne: P. 0003).

Claim 12. Matthew Leacock and Vikramaratne disclose the method of claim 11, but Matthew Leacock does not disclose determining a collaboration score using a weighted combination of classifications of events according to the time of interaction, as disclosed in the claims.  However, Matthew Leacock discloses performing a query on the relationship database and presenting the results on the interaction database records in a sorted order based on most recent interactions and frequency of contacts whom a communicant has met in which virtual areas, as well as sorts of who the communicant has met with regardless of virtual area and sorts of the virtual areas the communicant frequents most often, the sorting used to automate certain tasks, such as, permitting communicants who have visited a particular virtual area more .  Vikramaratne discloses the interaction events might be grouped based at least in part on certain event attributes (e.g., user identifier, content object identifier, timestamp, etc.) corresponding to the interaction events (P. 0030) the set of collected interaction events may be constrained by a certain time period (P. 0038) In Vikramaratne, interaction events are classified and groups of interaction events are grouped and scored according to attributes, wherein the interaction events may occur over a time period and the event attribute associated with the event timestamp may be taken into account when calculating the event and group scores.  Therefore, considering the teachings of Matthew Leacock and Vikramaratne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining a collaboration score using a weighted combination of classifications of with the teachings of Matthew Leacock and Vikramaratne.  One would have been motivated to combine determining a collaboration score using a weighted combination of classifications of events according to the time of interaction with the teachings of Matthew Leacock and Vikramaratne in order to provide a measure of the relevance of an event or activity so that a user may be notified of activities that are most pertinent to the user (Vikramaratne: P. 0003).

Claim(s) 26, 27 is/are directed to system (comprising: a network node, including memory) claim(s) similar to the method claim(s) of Claim(s) 11, 12 and is/are rejected with the same rationale.

Claim(s) 41, 42 is/are directed to product (comprising: non-transitory computer readable memory; and a machine readable data structure stored in the memory) claim(s) similar to the method claim(s) of Claim(s) 11, 12 and is/are rejected with the same rationale.

Claim(s) 13, 28, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Leacock et al. (US 2009/0288007 A1) in view of Van Wie et al. (US 2010/0142542 A1) and further in view of Kidron et al. (US 2016/0189112 A1).

Claim 13. Matthew Leacock and Van Wie disclose the method of claim 8, but Matthew Leacock does not disclose assigning weights to the categories using the number of users participating in a collaboration workspace, as disclosed in the claims.  However, in the same field of invention, Kidron discloses a priority rule may assign the .  Therefore, considering the teachings of Matthew Leacock, Van Wie and Kidron, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine assigning weights to the categories using the number of users participating in a collaboration workspace with the teachings of Matthew Leacock and Van Wie.  One would have been motivated to combine assigning weights to the categories using the number of users participating in a collaboration workspace with the teachings of Matthew Leacock and Van Wie in order to provide a metric for a user to prioritize conferences so the user may more effectively organize the most relevant or important conferences.

Claim 28.  Matthew Leacock and Van Wie disclose the system of claim 23, but Matthew Leacock does not disclose the network node further includes logic to assign weights to the categories using the number of users participating in a collaboration workspace, as disclosed in the claims.  However, in the same field of invention, Kidron discloses a priority rule may assign the priority level of a meeting according to a number of participants for the meeting (P. 0032).  Therefore, considering the teachings of Matthew Leacock, Van Wie and Kidron, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the network node further includes logic to assign weights to the categories using the number of users participating in a collaboration workspace with the teachings of Matthew Leacock and Van Wie.  One would have combine the network node further includes logic to assign weights to the categories using the number of users participating in a collaboration workspace with the teachings of Matthew Leacock and Van Wie in order to provide a metric for a user to prioritize conferences so the user may more effectively organize the most relevant or important conferences.

Claim(s) 43 is/are directed to product (comprising: non-transitory computer readable memory; and a machine readable data structure stored in the memory) claim(s) similar to the system claim(s) of Claim(s) 28 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 4 January 2021 have been fully considered but they are not persuasive.
The applicant argues:
In paragraph [0053], Leacock describes interactions with the props in the room using the graphical interface. The graphical interface can be used to launch communication events. Leacock does not describe including the interactions with the props in the log of interactions. Rather, the log of interactions in Leacock only logs the communications between the communicants.

Claims 1,16 and 31 are amended for clarity, and to incorporate subject matter of claims 14, 29 and 44 respectively.

While Leacock describes using interactions with the props to launch procedures, it does not describe including the interactions with the props and virtual coordinates of locations of interactions associated with the props in the log of interactions. See, paragraph [0075] of Leacock.

Although the props may have a location in the virtual area used in the visualization, the communications events included in the log of interactions in Leacock do not have locations in that virtual area.

The examiner respectfully disagrees.  In Paragraphs 0111 – 0115 of Leacock, the format of events recorded in the interaction log are explicitly described.  Specifically, in Paragraph 0115, an interaction is explicitly defined to include a user identified by $UserName$, the event, the subject of the event identified by $ProcessName$ and the object, analogous to the claimed prop, which received the interaction identified as $ViewScreenName$.  Furthermore, Leacock discloses the spatial visualization includes graphical representations of the communicants in spatial relation to a graphical representation of the virtual area configured in accordance with context configuration data, and the platform stores context configuration data including a description of all props in the virtual area including the positions of the props and their respective states (e.g., associations between a prop and data files that were shared in the virtual area).  It’s clear that Leacock discloses the coordinates of the props and an association between the props and communication events are stored as configuration data.   

The applicant argues:
In the Office Action, paragraphs [0052], [0060] and [0115] are cited in connection with the assigning classifications ... phrase. These paragraphs relate to the communication events, none of which includes virtual coordinates in a workspace as discussed above. Paragraph [0115] refers to event classes. However, again, these classifications relate to the communications events, and not to interactions having virtual coordinates in a collaboration workspace as required in the claims.

Independent claims 16 and 31 are amended in a manner similar to claim 1, and distinguish over Leacock for at least the same reasons.

The examiner respectfully disagrees.  Leacock discloses the application sharing event description has a description of the event class (Share), the label of the share target (Screen 1).  Since the context data includes event data, data about communicants and display data for a virtual area for a prior session, the event and display data must have been classified for that virtual area; furthermore, since an event class is assigned to a user’s interaction with a display object (screen 1), the record assigns classifications to events according to the interactive workspace and according to users of the interactive workspace.  While the listed classification data does not explicitly list virtual coordinates, the prior provided citations from Paragraphs 0006 and 0076 with respect to configuration data do disclose that the positions of the .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/30/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177